Case 1:19-cv-02443-RDM Document 38-1 Filed 09/30/20 Page 1 of 2




         EXHIBIT A
               Case 1:19-cv-02443-RDM Document 38-1 Filed 09/30/20 Page 2 of 2


Lovitt, Traci L.

From:                           Lovitt, Traci L.
Sent:                           Wednesday, September 30, 2020 2:43 PM
To:                             'Julia Sheketoff'
Subject:                        RE: Extension in Savignac v. Jones Day


Julia,

Three weeks is an unusually long period for a reply, but in the spirit of avoiding motion practice, we would
consent to a ten-day extension.

Best,
Traci

Traci L. Lovitt
JONES DAY® - One Firm Worldwide℠
250 Vesey Street
New York, NY 10281-1047
Direct Dial: +1.212.326.7830
Mobile: +1.917.547.2562
Facsimile: +1.212.755.7306
tlovitt@jonesday.com


-----Original Message-----
From: Julia Sheketoff <sheketoff@gmail.com>
Sent: Wednesday, September 30, 2020 11:32 AM
To: Lovitt, Traci L. <tlovitt@JonesDay.com>
Subject: Extension in Savignac v. Jones Day

** External mail **


Hi Traci,

I’m planning to request a 14-day extension for my reply in support of my motion for reconsideration. Would you
please let me know your position?

Thank you,
Julia




                                                        1
